Case 0:17-cv-60533-JEM Document 276 Entered on FLSD Docket 11/12/2019 Page 1 of 6




                            U N ITED STATES DISTRICT COU RT
                            SOUTHERN DISTRICT OF FLORIDA
                                  FortLauderdaleDivision


                     Case N um ber:17-cv-60533-< RTW EZ/O TM O -M YES


  Lt.Col.R ODN EY SCO TT PA TTERSO N                           FlLjbBY                   D.
                                                                                          c.
        Plaintiff,                                                #.
                                                                   yzk 122219
                                                                   l
  VS.
                                                                   ï
                                                                   ' ANBEUAE,NoBuE
                                                                   f:
                                                                    c,vD.
                                                                        no:
                                                                         Ku/s
                                                                            G as'rAcMI
                                                                              ,-MI  x
  A M ERICAN A IRLIN ES,IN C.,

        D efendant.




              PlaintiffLt.Col.Rodnev ScottPatterson'sReplv And Obiection to
                     M aeistrate'sReportand Recom m endation ID.E.2751
Case 0:17-cv-60533-JEM Document 276 Entered on FLSD Docket 11/12/2019 Page 2 of 6




                                           B ackzround

         THIS CAUSE isbeforethecourtuponPlaintiffLt.Col.RodneyS.Patterson's(Plaintiftl
  M otion forSanctionsAgainstAmerican and itAttorneys,Stay ofthe Case Pending Resolution of
  the M otion and RequestforOralArgument/l-
                                          learing (M otion forSanctions'')(D.E.2111. The
  matterwasrefererredto thehonorableAliciaM .Otazo-Reyesby theHonorableJose E.M artinez,
  UnitedStatesDistrictJudge(D.E.268)
         Lt.Col.Patterson broughtan action againstAm erican plzrsuantto the Uniform Services
  EmploymentandReemploymentRightsActCtUSERRA'D.Lt.Col.Patterson'sclaimsinvolvean
  improperstatuschange(substantiveviolation),byhisemployerwhilehewasabsentformilitary
  service,asubstantiveviolation ofUSERRA andoneforretaliation.lmproperstatuschangeshave
  been addressed by thisCourtand thisH onorableJudgeasaviolation ofthe law .N um erouscircuits
  includingthe11*CircuitCourtofAppealshaveaffirmedtheprovisionsj4312.lnfact,violations
  ofj4312havebeen found,notatthediscretionoftheCourt,thesoleliability andresponsibility
  ofthe em ployerforcom pliance and one w hich does notrely on the intentofthe em ployer. There
  arethreedefensesAmerieancouldassertunderj4312.Alltlzreewouldfailinthiscase.
          Throughout the course of this litigation, A m erican and its attorneys have repeatedly
  invitedthisCourtto commitjudicialerror.Even inoneinstance,invitingafederaldistrictcourt
  judgetodisparagetheserviceofLt.Col.Pattersonbycallinghismilitary service,merevacation.
  Thishonorable courtcelebrated veteran'sday with afederalpaid holiday on M onday,November
   11,2019. Regardlessofthe natttre ofthatm ilitary service,isthe courtnow saying m ilitary service
  isvacation tim e? Dowewantto dispmugethe serviceofthousandsin cemetarieswho gave a1lin
  the service ofthisnation in tim e ofneed. In one filing American'slead counselM ichaelHolt
  characterized the service ofLt.C ol.Patterson as thatofbeing a deserter,referring to a U SERR A
  Plaintiffwho wasentitled to rightsunderU SERRA by virtue ofa lessthan honorable discharge.
  Thisdisparagem entand nam e calling by the defendantcan neverbe tolerated noteven in one
  instance.

                           Captain Dannv Shellhouse isa N on-sequitur

          Thismotionhasnothingtodowith CaptainShellhouse,thehearingforinjunctivereliefor
  unlawfulretaliationunder 38U.S.C.j4311.ForthepurposesofthestatuteShellhousewouldbe
Case 0:17-cv-60533-JEM Document 276 Entered on FLSD Docket 11/12/2019 Page 3 of 6




  treated asa servicem emberwith the sam erightsand protectionsagainstretaliation. However, as
  thereisno statuteoflimiutionsunderUSERRA,Americanwould run afoulofthe1aw onceagain
  if it brought actions against Shellhouse or Patterson,ever again for filing a complainttmder
  USERRA.The intentofCongressin passing this1aw wasclearasitsaw largeem ployersabusing
  orintimidatingemployeesto avoid obligationstmderthe law.

                                            Discussirm

         A m erican's intentions in this m atter are clear,On Septem ber 22,2015, Patterson's then
  supenisor,JamesBondsdemandedthatheflyascheduledflightinlieu ofm ilitaryservice.Bond's
  even w entso farasto com m ita num berofunlaw fulacts tm derU SERR A to intim idate Patterson
  to give up his rights granted tm der U SERRA . O n or about Septem ber 24,2015, Bonds now
  angered by Patterson's assertion ofhisrights,tm lawfully changed Patterson'sstatus while he was
  absentformilitaryleave.(38U.S.C.j4312)BondsfurtherwentontointimidatePattersoninto
  producing orders,which are notrequired by the statute and then calling Patterson a ttRat''for
  perform ing m ilitary service. At som etim e in Febnzary,2015 A m erican's Corporate Security
  D epartm entcom m enced an internalinvestigation into the sam e allegationsw hich w ere levied by
  Captain Glelm W hitehouse atthatmom ent.Americanhasstated itdoesn'thavetheresultsofthat
  investigation,w hich in the 21Stcenttzry digitalage are not plausible and do not com port w ith
  Am erican's recent com orate security investigation of a m echanic w hich was alleged to have
  sabotaged an aircraft.Thatreportmade ital1theway into thenewsm edia'spurview.

         ln N ovem ber,2015 Am erican held a Section 21 hearing in which the allegations by the
  chiefcomplainantweretmfotmded.

          Atsometim e in Febrtzary,2015 American's Corporate Security Departmentcomm enced
  an intem al investigation into the sam e allegations which were levied by Captain Glenn
  W hitehouse.American hasstted itdoesn'thavetheresultsofthatinvestigation,which inthe21St
   Century digitalagearenotplausible.
Case 0:17-cv-60533-JEM Document 276 Entered on FLSD Docket 11/12/2019 Page 4 of 6



         A m erican has deceived this Courtby stating thatthe Corporate Security Reportno longer
  exists,andtheinvestigatorisdead.Yetitwasneverread by anyone,sentby email,converted into
  an electronicfile,no notesin the deceased investigator's office,al1in the digital21Stcentury where
  thatisimpossible.Recently AmericanM echanic,Abdul-Majeed MaroufAhmedAlaniwhowas
  alleged to have sabotaged an aircraftw ith hundreds of passengers bound for the Baham as,w as
  investigated by Corporate Sectlrity and that report w as not only preserved for the federal
  investigatorsbutforwarded to thenewsmedia.Am erican'scorporateamnesianotonlyextendsto
  the corporate security reportbuton the eve oforalargum ents forStlm m ary Judgm ent,A m erican
  again threatened Patterson and stated ithad no recordsofhim orhis wifetraveling to W ashington,
  D .C.to perfonu m ilitary service. Patterson subm itted photos to this Courtfrom the W hitehouse
  A rchives,and also a selfie taken from his phone w hich refutes Am erican's lies and places him in
  m ilitary uniform on duty,attheW hitehousegroundscontrary toAmerican'sschemethatPatlerson
  wasdefrauding the Court.

                                             C onclusion


         Throughoutthe course ofthislitigation,A m erican and itsattorneyshave em ployed various
  schemesand tacticstoenticethisCourtto commitmultiplejudicialerrorsin favorofAmerican
  and destructive to the plain language ofU SERR A w hile hnrm ing the Plaintiff. A m erican'slegal
  tenm appearsto have graduated from llunion busting''to ltveteran busting''and ofcolzrse theA A
  LaborRelationsham merviewseveryproblem asanail.Am erican hasalso notcom pliedwiththe
  FederalRulesofCivilProcedureon multipleoccasions. Oneby notproperly serving thePlaintiff
  with notice of filings. W ithholding the Corporate Security reportand sending the Plaintiff
  threatening letterswhich the Defendant'slead attom ey,M ichaelHolt,knowsto be false;should
  give this Court great pause and invite the Court to sanction said behavior.           Am erican's
  recrim inationscannotbe allowed to stand.A North TexasFederalJudge found thatan attorney's
  conductwhich included withhelding ofkey evidence wasconductunbecoming a mem berofthe
  barand subjectattorney wasbarred from practicinglaw in thatFederalCourtduetohisinability
  to conductlitigation. Am erican'simproperdefenses cannotbe allowed to re-write legislation.
   American isnotentitled to itslitigation expensesunderUSERRA and when American comesto
   itsfinancialsenses,thereality ofUSERRA shouldbeclear.Americancannotavoid itsobligations
Case 0:17-cv-60533-JEM Document 276 Entered on FLSD Docket 11/12/2019 Page 5 of 6




  to the American public or the American Serviceman. The reasonable colzrse of action for
  American istomakewholeLt.Col.PattersonunderUSERRA andschedulethismatlerforajury
  trial on liquidated dnm ages. The case law supports this condusion affirmatively and across
  multiple circuitsand doing so would senre the interests ofJustice thisCourtand the Am erican
  public. Lt.Col.Patterson respectfully requests this Courtto schedule an evidentiary hearing and
  tofullyadjudicatehisrightsunderUSERRA.Hebelievesthatdenyingthismatterasmootwill
  notservejusticeortheAmericanServicemanwhoreliesonUSERRA todefendthenation.

  N ovem ber 11,2019                                 Respectfully Subm itted,



                                                          #A
                                                     Rodney ScottPatterson,Lt.ColPro Se
                                                     1092 N W 139thTerrace
                                                     Pem broke Pines,FL 33028-2340
                                                     704-231-0909
                                                     Scottpattersonz47@ gmail.com


                                      Certilicate ofService

           IH ER EBY C ER TIFY thatthisnotice hasbeen conventionally w ith the Southern
  D istrictofFlorida and isserved on al1counselorparties ofrecord and by em ' and U .S.M ail.


                                                        #A             -
                                                     Rodney cottPatterson,Lt.Col
Case 0:17-cv-60533-JEM Document 276 Entered on FLSD Docket 11/12/2019 Page 6 of 6




                                        SER V IC E LIST


  M ichaelA .Holt
  mholt@ fisherphillips.com
  Florida BarN o.:91156
  FISH ER & PH ILLIPS LLP
  450 EastLasOlasBoulevard
  Suite 800
  FortLauderdale,Florida 33301
  Telephone:(954)847-4709
  M ark W .Robertson (Pro Hac Vice)
  mrobertson@ omm.com
  O 'M ELVENY & M Y ER S LLP
  Tim e Square Tow er,7 Tim es Square
  N ew York,N ew York 10036
  Telephone:(212)326-2000
  TristanM orales(ProHacVice)
  tmorales@omm.com
  O 'M ELVENY & M YERS LLP
  1625 Eye Street,N orthwest
  W ashington,DC 20006
  Telephone:(202)383-5300
  AttorneysforAmericanAirlines,Inc.




                                               19
